— In a negligence action to recover damages for personal injuries, etc., defendant appeals from (1) a judgment of the Supreme Court, Westchester County, entered January 10, 1979, upon a jury verdict in favor of plaintiff Jean R. Hilton in the sum of $85,000 on the cause of action for pain and suffering, and in favor of plaintiff Charles E. Hilton, her husband, in the sum of $85,000 on the cause of action for medical expenses and the loss of his wife’s services; and (2) an order of the same court, entered January 9, 1979, which denied defendant’s motion, inter alia, to set aside the verdicts in favor of the plaintiffs. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment modified, on the law, by deleting the *611second decretal paragraph thereof and substituting therefor a provision severing the cause of action on behalf of plaintiff Charles E. Hilton and granting a new trial with respect thereto, limited to the issue of damages only, unless said plaintiff serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor to $60,000. As so modified, judgment affirmed, with one bill of costs payable to plaintiffs. Plaintiff Charles E. Hilton’s time to serve and file the stipulation is extended until 20 days after service upon him of a copy of the order to be entered hereon, together with notice of entry thereof. In the event said plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, with one bill of costs payable to plaintiffs. The verdict in favor of plaintiff Charles E. Hilton was excessive to the extent indicated herein. Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.